Citation Nr: 0207079	
Decision Date: 06/28/02    Archive Date: 07/03/02	

DOCKET NO.  98-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for back disability, 
claimed as arachnoiditis.

2.  Entitlement to service connection for gastrointestinal 
disability, claimed as ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In January 1975, the RO denied the veteran's claim of 
entitlement to service connection for intervertebral disc 
syndrome of the lumbar spine.  The veteran was notified of 
that decision, as well as his appellate rights; however, a 
notice of disagreement was not received with which to 
initiate the appellate process.  Accordingly, that decision 
became final.  38 U.S.C.A. § 4005 (1970); 38 C.F.R. § 19.153 
(1974).  Although the veteran currently seeks entitlement to 
service connection for back disability, he has claimed such 
disability as arachnoiditis.  Therefore, it is a new claim, 
and there are no attendant issues regarding finality of the 
RO's January 1975 decision.  Accordingly, the veteran's 
current claim of entitlement to service connection for back 
disability will be considered on a de novo basis.  

The issue of entitlement to service connection for 
gastrointestinal disability requires further development and 
will be considered in a separate decision, following 
completion of such development.


FINDING OF FACT

Arachnoiditis and spondylosis of the lumbar spine were first 
clinically reported many years after service, and there is no 
competent evidence of a nexus thereto.



CONCLUSION OF LAW

Back disability, claimed as arachnoiditis, was not incurred 
in or aggravated by service, nor may spondylosis of the 
lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103(A) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Evidence

During the veteran's April 1959 service entrance examination, 
he responded in the negative when asked if he then had, or 
had ever had, swollen or painful joints; arthritis or 
rheumatism; bone, joint, or other deformity; or lameness.  He 
also responded that he had never worn a brace or back 
support.  The physical examination revealed that his spine 
was normal.

In September 1960, the veteran underwent a right indirect 
inguinal herniorrhaphy.  In association with that surgery, it 
was noted that he had been administered Pontocaine spinal 
anesthesia.  The veteran's hospital discharge summary 
indicated that his postoperative course had been uneventful.  

During a reenlistment examination, performed in August 1962, 
the veteran reported that he was in good health.  He 
responded in the negative, when asked if he then had, or had 
ever had, swollen or painful joints; arthritis or rheumatism; 
bone, joint, or other deformity; or lameness.  He also 
responded that he had never worn a brace or back support.  On 
examination, his spine was normal, and he was reportedly 
qualified for reenlistment.  The examiner assigned a 
numerical designation of 1 under all categories in the 
veteran's physical profile, i.e., PULHES (PULHES is the six 
categories into which a physical profile is divided:  "P" 
stands for physical capacity or stamina; U stands for upper 
extremities; L stands for lower extremities; H stands for 
hearing and ear; E stands for eyes; and S stands for 
psychiatric.  McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).

In February 1974, the veteran was admitted to University 
Heights Hospital complaining of a one-week history of acute 
pain in his lower dorsal and lumbosacral spines.  It was 
noted that he had a few-year history of back pain radiating 
down his right leg and that he had undergone some 
chiropractic treatment without relief.  It was also noted 
that his back problems had happened at work.  He had 
reportedly sprained his back in the past, an injury which was 
not considered serious.  The impression was acute lumbosacral 
back pain and strain with a sacroiliac joint injury.  

The examiner noted that the veteran had had back trouble for 
quite some time, particularly in his back and right leg.  It 
reportedly had come on slowly with recurrent episodes but 
that one week earlier he had had a bad incident and was 
unable to get around.  His treatment included traction, heat, 
ultrasound, and spasmodics.  He received an injection in the 
area of the pain.  

In April 1974, the veteran was readmitted to the University 
Heights Hospital complaining of dizziness, a middle ear 
problem, and acute lumbosacral back problems with pain in the 
sciatic area.  The pain was reportedly worse than during his 
previous hospitalization and was located in the lower dorsal 
and lumbosacral spines.  The pain reportedly radiated down 
his legs.  The dizziness was intermittent and controlled with 
medication.  The diagnoses were acute labyrinthitis with 
vertigo and persistent lumbosacral back strain and disc 
disease with sciatica.  
In August 1974, the veteran was admitted to St. Francis 
Hospital complaining of a 3 1/2- to 4-year history of right 
sciatic-type pain which radiated from his low back into his 
right lower extremity.  It was noted that the most recent 
episode had had its onset in February 1974 while the veteran 
was doing some minor lifting chores at work.  Multiple 
examinations and tests had failed to reveal any pathology.  

During his August 1974 hospitalization, the veteran underwent 
a myelogram which revealed asymmetry of the L5 - S1 nerve 
roots.  There was no evidence of a herniated disc or 
degeneration.  The veteran underwent a laminotomy at L5 - S1, 
during which some adhesions were removed, thus freeing the 
nerve root.  The veteran also underwent a partial laminectomy 
involving the inferior margins of L5 and the superior margins 
of S1.  It was reported that there were no complications from 
the surgery.  

In October 1974, J. P. W., M.D., reported that since February 
1974, the veteran had been totally disabled due to a 
herniated disc in his spine.  

In September 1985, J. L., M.D., treated the veteran for back 
strain.  It was noted that the veteran had had problems since 
lifting 80 to 100 pounds at work and experiencing back 
tightness.  

In October 1986, P. S., M.D., reported that the veteran was 
doing heavy work with fill dirt and that he had evidently 
overworked the previous day.  It was noted that the veteran 
had lumbosacral sprain and spasm. 

In September 1990, J. L., M.D., treated the veteran for back 
strain.  It was noted that the veteran had slipped on some 
M&M's lying on a walkway.  

In October 1990, a paralegal requested Dr. L.'s records in 
regard to an injury the veteran had received in September 
1990.

In June 1997, an MRI of the veteran's lumbar spine, performed 
by a private health care provider, revealed that the veteran 
had postoperative changes at L5 - S1 on the right and 
degenerative changes.  The findings were also strongly 
suggestive of arachnoiditis.  

In October 1997, R. W. J., M.D., reported that he was seeing 
the veteran for a back injury which had occurred at work in 
May 1997.  Dr. J. noted the MRI which showed some 
arachnoiditis and some degenerative disc disease.  He also 
noted that the veteran had had back surgery in 1974 and that 
he had not been experiencing any back pain since that time.  
He also noted that the veteran had last worked in May 1997 
and that he had been unable to return to such work (which 
involved lifting) due to his injury.  Following the 
examination, Dr. J. concluded that the veteran had 
arachnoiditis which was symptomatic from the back injury at 
work.  

In November 1997, the veteran underwent a VA orthopedic 
examination.  No medical records were available for review.  
It was noted that in 1961 the veteran had undergone an 
uncomplicated right inguinal herniorrhaphy.  It was also 
noted that since 1963 the veteran had complained of mild, 
intermittent low back pain which had not been preceded by any 
local trauma.  The examiner reported that in 1973, due to a 
progression of symptoms, the veteran had undergone a 
laminectomy at L4-5 with correction of a herniated nucleus 
pulposus and that the veteran had had mild local symptoms 
since that time.  Following the examination, the relevant 
diagnosis was status post laminectomy for a herniated nucleus 
pulposus at L4-5.  The examiner opined that it was possible, 
but not likely (in the absence of acute local post-tap 
infection), that the spinal block done for the inguinal 
hernia repair had been a temporary contributing factor (but 
not the sole cause of) to the veteran's low back disability.  

VA medical records, dated from March 1998 to October 2000, 
show that the veteran received outpatient treatment for 
various disabilities, including disability involving his 
lumbar spine.  An MRI, performed in July 2000, revealed mild 
to moderate spondylosis in the lumbar spine.  
In September 1998, the RO received copies of medical 
abstracts, as well as extracts from medical texts, which 
indicated that arachnoiditis could be the result of spinal 
anesthesia.  

In October 1998, R. W. J., M.D., reported that he had seen 
the veteran in October 1997 for chronic back pain, which the 
veteran related to a spinal anesthetic used for hernia repair 
at the VA hospital in 1960.  It was noted that the pain had 
gotten progressively worse and that the veteran had had some 
surgery in 1974.  It was also noted that eventually the 
veteran sustained a back injury at work in May 1997 which 
necessitated him going on complete disability.  The veteran 
had reportedly had an MRI which had showed arachnoiditis.  
Dr. J. concurred that the arachnoiditis probably started from 
the use of the spinal anesthetic in 1960.  Dr. J. stated that 
the veteran broke out in hives after the surgery and believed 
that there was a resultant inflammatory reaction which most 
likely caused the arachnoiditis.

In October 2000, the VA received a copy of an article 
concerning arachnoiditis and its symptoms and causes.

Analysis

The veteran seeks entitlement to service connection for back 
disability, primarily arachnoiditis, which he maintains is 
the result of spinal anesthesia administered during a right 
herniorrhaphy in service in 1960.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to establish service connection, there must be competent 
evidence of current disability (generally, a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury and disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Such presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.

A review of the evidence discloses that the veteran's service 
medical records, including the reports of his service 
entrance and separation examinations, are completely negative 
for any complaints or clinical findings of low back 
disability of any kind.  Such a disorder was not clinically 
reported until February 1974 while the veteran was doing some 
lifting at work.  Since that time, the various low back 
diagnoses have included arachnoiditis and spondylosis 
(Spondylosis is ankylosis of a vertebral joint.  It is also, 
a general term for degenerative changes due to 
osteoarthritis.  Dorland's Illustrated Medical Dictionary 
1567 (27th ed. 1988); see Kirwin v. Brown, 8 Vet. App. 148, 
153 (1995) (suggesting that information from medical sources 
outside the record can be used for purely definitional 
purposes)).  The evidence shows that the veteran's 
spondylosis was first clinically reported many years after 
service and that there is no competent evidence of a 
relationship between that disability and service or the first 
year after the veteran's discharge from service.  
Accordingly, service connection for that disorder is not 
warranted, either on a direct or presumptive basis.

The veteran has submitted numerous copies of medical texts, 
articles, and abstracts  which show that arachnoiditis can be 
the result of the administration of spinal anesthesia.  Those 
texts, however, are general in nature or concern case studies 
and do not specifically mention the veteran's case.  Although 
Dr. J. opined (in October 1998) that the veteran's 
arachnoiditis was the result of the veteran's spinal 
anesthesia administered during a right herniorrhaphy in 
service, Dr. J. had relied on the veteran to provide the 
relevant medical history.  As such, that opinion cannot be 
considered competent evidence to support a grant of service 
connection.  LeShore v. Brown, 8 Vet. App. 406, 408-09 
(1995).  In fact, the medical record shows that since 
February 1974, the veteran has sustained numerous lifting 
injuries at work and other places.  Indeed, in October 1997, 
Dr. J. reported that the veteran's back problems were due to 
a May 1997 injury.  Such a report, made at the time of the 
injury, tends to conflict with and undermine Dr. J.'s opinion 
rendered in October 1998.  

Finally, the Board notes that following a VA orthopedic 
examination in November 1997, the examiner stated that while 
it was possible that the veteran's arachnoiditis was due to 
spinal anesthesia administered prior to hernia surgery in 
service, it was not likely, because the veteran had not 
sustained a reaction to the anesthesia.  While the veteran 
now states that he broke out in hives following the 
administration of the anesthesia, the service medical records 
do not support that allegation.  Rather, they note that the 
veteran's postoperative course was uncomplicated.  

Inasmuch as there is no evidence of arachnoiditis until many 
years after service, and inasmuch as there is no competent 
medical evidence of a relationship between arachnoiditis and 
the administration of spinal anesthesia or any other event in 
service, service connection for that disability is not 
warranted.  

In arriving at the foregoing decisions, the Board has 
carefully considered the veteran's contentions.  While he is 
competent to report symptoms which are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise, such as the diagnosis or etiology 
of a particular disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, service connection for 
back disability, claimed as arachnoiditis, is not warranted.  

New Legislation

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 
5126 (West Supp. 2001)).  That law redefined the obligation 
to the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA Benefits.  
VCAA, Public Law No. 106-475, Section 3(a), 114 Stat. 2096, 
2096-98 (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103(A).  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. November 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that was not well 
grounded.  VCAA Public Law No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107).  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  VCAA 
Public Law No. 106-475, Section 7(a), 114 Stat. 2096, 2099-
2100 (2000).  

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims.  By 
virtue of information sent to the veteran in the statement of 
the case and in the supplemental statements of the case, and 
by virtue of requests for evidence sent to the veteran and 
his representative, the veteran and his representative were 
notified of evidence necessary to substantiate his claims.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all such evidence has been obtained and associated with 
the claims folder.  As noted above, such evidence consists of 
the veteran's service medical records; numerous records from 
private health care providers reflecting treatment and 
reports dated from February 1974 to October 1998; VA 
outpatient treatment records, dated from March 1998 to August 
2000; and reports of VA examinations performed in November 
1997 and October 1998.  

In a statement in support of his claim (VA Form 21-4138) and 
in an authorization and consent to release information to the 
Department of Veterans Affairs (VA) (VA Form 21-4142, dated 
in February 2001) the veteran reported treatment from a 
number of private health care providers from 1963 through 
1974.  Although he stated that many were deceased, he noted 
that a chiropractor treated him for back problems in 1966.  
He also noted treatment from a Dr. H. for unspecified 
abnormalities from 1968 to 1974.  In response to those 
reports, the RO requested that the veteran submit separate 
authorizations and consents to release information to the VA 
(VA Form 21-4142) for each health care provider.  The veteran 
did not submit such forms; in a subsequent report of contact, 
the veteran's representative requested that the RO issue a 
supplemental statement of the case based on the evidence in 
the file.  Accordingly, no further requests for evidence were 
issued.  In light of the veteran's failure to submit the 
necessary information, and in light of his representative's 
request, the Board is of the opinion that there was no 
violation of the statutory requirements to assist the veteran 
in the development of his claim.  

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  Accordingly, the Board is of the opinion that the RO 
has met its duty to assist the veteran and that there is no 
need for further development at this time.


ORDER

Entitlement to service connection for back disability, 
claimed as arachnoiditis, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals
(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

